OPINION — AG — QUESTION(1): IS IT A VIOLATION OF THE LAWS OF THE STATE OF OKLAHOMA FOR A LICENSED DENTIST TO GIVE A GENERAL ANESTHETIC FOR A SURGICAL PROCEDURE BEING PERFORMED BY A DULY LICENSED PHYSICIAN AND SURGEON IN THIS STATE? — NEGATIVE, QUESTION(2): IS IT A VIOLATION OF THE LAWS FOR A LICENSED DENTIST FOR A FEE OR COMPENSATION TO GIVE A GENERAL ANESTHETIC FOR A SURGICAL PROCEDURE BEING PERFORMED BY A DULY LICENSED PHYSICIAN AND SURGEON IN THIS STATE? — WE POINT OUT IN THIS INSTANCE AS A TECHNICIAN RATHER THAN A DENTIST IT WOULD NATURALLY FOLLOW THAT HE CANNOT CHARGE A FEE AS A DENTIST. THE DENTIST COULD, HOWEVER, RECEIVE COMPENSATION AS A TECHNICIAN FROM THE MEDICAL DOCTOR OR HOSPITAL HIRING HIM. CITE: 59 O.S. 1961 492 [59-492], 59 O.S. 1961 327.20 [59-327.20] (DALE F. CROWDER)